703 S.E.2d 152 (2010)
THE NORTH CAROLINA STATE BAR
v.
Elizabeth J. WOLFENDEN.
No. 325P10.
Supreme Court of North Carolina.
October 14, 2010.
Elizabeth J. Wolfenden, pro se.
David R. Johnson, Deputy Counsel, Carmen Bannon, for N.C. State Bar.

ORDER
Upon consideration of the petition filed by Defendant on the 17th of August 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was *153 entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th of October 2010."